Case 1:20-cv-00038-SPW Document 29 Filed 07/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA
BILLINGS DIVISION

MARY HARPER, individually and on Case No. CV 20-38-BLG-SPW
behalf of all others similarly situated,
ORDER

Plaintiff,
V.

PURPLE INNOVATION, INC.,

Defendant.

 

 

The Defendant moves for the admission of Jordan K. Cameron to practice
before the Court in the above captioned matter with Trevor Everett of Billings,
Montana, designated as local counsel (Doc. 28). The motion complies with Local
Rule 83.1(d).

IT IS ORDERED that the Defendant’s unopposed motion to admit Jordan K.
Cameron to appear pro hac vice is GRANTED and he is authorized to appear as
counsel with Trevor Everett pursuant to L.R. 83.1(d) in this case.

DATED this 4” day of July, 2020.

SUSAN P. WATTERS
United States District Judge

 
